Name: 2003/441/EC: Council Decision of 2 June 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-06-18

 Avis juridique important|32003D04412003/441/EC: Council Decision of 2 June 2003 appointing a member of the Committee of the Regions Official Journal L 150 , 18/06/2003 P. 0051 - 0051Council Decisionof 2 June 2003appointing a member of the Committee of the Regions(2003/441/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Portuguese Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1),(2) The seat of a member of the Committee of the Regions has become vacant following the death of Mr JosÃ © VIEIRA de CARVALHO, of which the Council was notified on 6 February 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Rui Fernando da SILVA RIO, Presidente da CÃ ¢mara Municipal do Porto is hereby appointed a member of the Committee of the Regions in place of Mr JosÃ © VIEIRA de CARVALHO, for the remainder of his term of office, which runs until 25 January 2006.Done at Luxembourg, 2 June 2003.For the CouncilThe PresidentK. Stefanis(1) OJ L 24, 26.1.2002, p. 38.